Hall, Judge.
Each of these cases was a condemnation proceeding brought under the three-assessor law set forth in Chapter 36 of Georgia Code Annotated.
The issue in each case is the same as that in City of Atlanta v. Lunsford, ante, and the decision there is controlling.
The condemnor paid into the registry of the court the sum awarded to the condemnee by the appointed assessors, and the court paid the sum to the condemnee. The condemnor appealed from the assessors’ award. The court entered judgment for the condemnor for the difference between the assessors’ award and the jury’s verdict, plus interest at 7% per annum from the date the condemnee withdrew the award from the court. Thereafter the trial court denied a motion made by the condemnee to amend the judgment by striking the provision for interest. The condemnee assigns error on the order denying its motion to amend the judgment.
The trial court erred in denying condemnee’s motion to amend the judgment.

Judgment reversed.


Felton, C. J., and Bell, J., concur.

Robert Edward Surles, for plaintiffs in error.
Eugene Cook, Attorney-General, Carter Goode, Richard L. Chambers, Assistant Attorneys-General, F. H. Boney, contra.'
Poole, Pearce ■& Hall, amicus curiae.